Case: 09-30374     Document: 00511021298          Page: 1    Date Filed: 02/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 5, 2010

                                       No. 09-30374                    Charles R. Fulbruge III
                                                                               Clerk

HENRY WALLACE,

                                                   Plaintiff-Appellant
v.

LOUISIANA BOARD OF SUPERVISORS FOR THE LOUISIANA STATE
UNIVERSITY AGRICULTURAL AND MECHANICAL COLLEGE,

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:01-CV-579


Before REAVLEY, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*
        Henry Wallace appeals from the district court’s judgment after a bench
trial finding in favor of the defendant on Wallace’s Title VII racial discrimination
claim under 42 U.S.C. § 2000e-2(a)(1), and his Equal Pay Act claim, 29 U.S.C.
§ 206(d)(1). For the following reasons, we AFFIRM:
        1. Because this case was tried on the merits, we are not concerned with
        the adequacy of the parties’ showing under McDonnell Douglas and


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-30374   Document: 00511021298      Page: 2    Date Filed: 02/05/2010

                                 No. 09-30374

     instead review the district court’s finding on the ultimate factual issue of
     discrimination vel non for clear error. See Merwine v. Bd. of Trustees for
     State Institutions of Higher Learning, 754 F.2d 631, 636 (5th Cir. 1985).
     We agree with the district court that Wallace’s salary was based on the
     workings of the classified and unclassified civil service system, as well as
     the operation of the LSU employee system, which the district court
     accurately described at trial as “Byzantine.” Wallace fails to show that
     any disparity in pay was based on his race, and his claim is supported by
     only his own subjective belief. See Byers v. Dallas Morning News, Inc., 209
     F.3d 419, 427 (5th Cir. 2000) (rejecting plaintiff’s reliance on subjective
     belief regarding discriminatory intent); Anderson v. Douglas & Lomason
     Co., 26 F.3d 1277, 1297–98 (5th Cir. 1994) (holding that plaintiffs’ mere
     collective belief was insufficient to prove that race was the true reason for
     disparate treatment). We conclude there is no clear error in the district
     court’s judgment.
     2. Wallace’s Equal Pay Act claim also fails. Although Wallace and Helen
     Bates both performed CFO duties, Bates was never placed in the official
     classified position of CFO. She performed additional duties as Director of
     Patient Financial Services, and the trial testimony was that her salary
     was set under the LSU employee system. Furthermore, Bates’s salary was
     also initially determined so as to compensate her for having to relocate
     from Baton Rouge. Bates therefore did not perform substantially equal
     work, and her salary was based on factors other than sex. See Siler-Khodr
     v. Univ. of Tex. Health Science Ctr. San Antonio, 261 F.3d 542, 546 (5th
     Cir. 2001); 29 U.S.C. § 206(d)(1).
AFFIRMED.




                                          2